     Case: 1:18-cv-02052-CAB Doc #: 24 Filed: 02/12/19 1 of 3. PageID #: 401




                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


BARRIO BROS., LLC, et al.,                      ) CASE NO. 1:18CV2052
                                                )
                    Plaintiff(s),               ) JUDGE CHRISTOPHER A. BOYKO
                                                )
             vs.                                )
                                                )
                                                )
REVOLUCION, LLC, et al.,                        )
                                                )
                    Defendant(s).               )




         COURT’S STANDING ORDER FOR SETTLEMENT CONFERENCES




      1. Presettlement Conference Demand and Offer.

       The Court finds settlement conferences are more productive when written
demands and offers are exchanged. Therefore, plaintiff’s counsel shall submit a
written itemization of damages and settlement demand to defendant’s counsel with a
brief explanation of why such a settlement is appropriate. The itemization of damages
and demand shall be proffered to opposing counsel no later than ten days prior to the
settlement conference.

       No later than five days prior to the settlement conference, defendant’s counsel
shall submit a written offer to plaintiff’s counsel with a brief explanation why such a
settlement is appropriate. If settlement is reached prior to the settlement conference
parties shall inform the Court promptly. If no settlement is reached, plaintiff’s counsel
shall deliver or fax (216- 357-7156) copies of these letters to Court chambers no later
than Noon, two business days before the conference. Parties shall not file copies with
the Clerk’s office.
     Case: 1:18-cv-02052-CAB Doc #: 24 Filed: 02/12/19 2 of 3. PageID #: 402



      2. Attendance of Parties Required.

       Parties with ultimate settlement authority must be personally present. An
insured party shall appear by a representative of the insurer who is authorized to
negotiate and who has authority to settle the matter up to the limits of the
opposing party’s existing settlement demand. An uninsured corporate party shall
appear by a representative authorized to negotiate and who has authority to settle the
matter up to the amount of the opposing party’s existing settlement demand or
offer. Having a client with authority available by telephone is NOT an acceptable
alternative.



      3. Conference Format.

       The settlement conference will commence with brief opening presentations
by each side followed by a joint discussion and then private caucusing by the Court with
each side. The Court expects both the lawyers and the party representatives to be fully
prepared to participate. This means that counsel shall have had thorough and candid
discussions with their clients regarding the costs of further litigation and the risks
involved in going forward prior to the settlement conference.



      4. Statements Inadmissible.

      Statements made by any party during the settlement conference will not be
admissible at trial. Parties are encouraged to be frank and open in their discussions.



      5. Involvement of Clients

      Counsel shall provide their clients with a copy of this Standing Order and shall
discuss the points contained herein with the client prior to the settlement conference.



    6. FAILURE TO COMPLY WITH THE COURT’S STANDING
ORDER FOR SETTLEMENT CONFERENCES MAY RESULT IN
SANCTIONS AGAINST THE PARTY AND/OR COUNSEL. IF
    Case: 1:18-cv-02052-CAB Doc #: 24 Filed: 02/12/19 3 of 3. PageID #: 403




PARAGRAPH #1 OF THIS ORDER, REQUIRING SUBMISSION OF
DETAILED POSITION STATEMENTS, IS NOT OBEYED, THE COURT
WILL ASSUME THAT THE CASE IS SETTLED AND WILL DISMISS THE
MATTER WITHOUT PREJUDICE


     IT IS SO ORDERED.



                             s/ Christopher A. Boyko
                             CHRISTOPHER A. BOYKO
                             United States District Judge
Dated: February 12, 2019
